(Slip Opinion)              OCTOBER TERM, 2019                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

             UNITED STATES v. SINENENG-SMITH

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

      No. 19–67. Argued February 25, 2020—Decided May 7, 2020
Respondent Evelyn Sineneng-Smith operated an immigration consulting
  firm in San Jose, California. She assisted clients working without au-
  thorization in the United States to file applications for a labor certifi-
  cation program that once provided a path for aliens to adjust to lawful
  permanent resident status. Sineneng-Smith knew that her clients
  could not meet the long-passed statutory application-filing deadline,
  but she nonetheless charged each client over $6,000, netting more than
  $3.3 million.
     Sineneng-Smith was indicted for multiple violations of 8 U.S. C.
  §1324(a)(1)(A)(iv) and (B)(i). Those provisions make it a federal felony
  to “encourag[e] or induc[e] an alien to come to, enter, or reside in the
  United States, knowing or in reckless disregard of the fact that such
  coming to, entry, or residence is or will be in violation of law,”
  §1324(a)(1)(A)(iv), and impose an enhanced penalty if the crime is
  “done for the purpose of commercial advantage or private financial
  gain,” §1324(a)(1)(B)(i). In the District Court, she urged that the pro-
  visions did not cover her conduct, and if they did, they violated the
  Petition and Free Speech Clauses of the First Amendment as applied.
  The District Court rejected her arguments and she was convicted, as
  relevant here, on two counts under §1324(a)(1)(A)(iv) and (B)(i).
     Sineneng-Smith essentially repeated the same arguments on appeal
  to the Ninth Circuit. Again she asserted a right under the First
  Amendment to file administrative applications on her clients’ behalf,
  and she argued that the statute could not constitutionally be applied
  to her conduct. Instead of adjudicating the case presented by the par-
  ties, however, the court named three amici and invited them to brief
  and argue issues framed by the panel, including a question never
  raised by Sineneng-Smith: Whether the statute is overbroad under the
2               UNITED STATES v. SINENENG-SMITH

                                 Syllabus

    First Amendment. In accord with the amici’s arguments, the Ninth
    Circuit held that §1324(a)(1)(A)(iv) is unconstitutionally overbroad.
Held: The Ninth Circuit panel’s drastic departure from the principle of
 party presentation constituted an abuse of discretion.
    The Nation’s adversarial adjudication system follows the principle
 of party presentation. Greenlaw v. United States, 554 U.S. 237, 243.
 “In both civil and criminal cases, . . . we rely on the parties to frame
 the issues for decision and assign to courts the role of neutral arbiter
 of matters the parties present.” Id., at 243.
    That principle forecloses the controlling role the Ninth Circuit took
 on in this case. No extraordinary circumstances justified the panel’s
 takeover of the appeal. Sineneng-Smith, represented by competent
 counsel, had raised a vagueness argument and First Amendment ar-
 guments homing in on her own conduct, not that of others. Electing
 not to address the party-presented controversy, the panel projected
 that §1324(a)(1)(A)(iv) might cover a wide swath of protected speech,
 including abstract advocacy and legal advice. It did so even though
 Sineneng-Smith’s counsel had presented a contrary theory of the case
 in her briefs and before the District Court. A court is not hidebound
 by counsel’s precise arguments, but the Ninth Circuit’s radical trans-
 formation of this case goes well beyond the pale. On remand, the case
 is to be reconsidered shorn of the overbreadth inquiry interjected by
 the appellate panel and bearing a fair resemblance to the case shaped
 by the parties. Pp. 3–9.
910 F.3d 461, vacated and remanded.

   GINSBURG, J., delivered the opinion for a unanimous Court. THOMAS,
J., filed a concurring opinion.
                         Cite as: 590 U. S. ____ (2020)                                 1

                               Opinion of the Court

      NOTICE: This opinion is subject to formal revision before publication in the
      preliminary print of the United States Reports. Readers are requested to
      notify the Reporter of Decisions, Supreme Court of the United States, Wash-
      ington, D. C. 20543, of any typographical or other formal errors, in order that
      corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                     _________________

                                      No. 19–67
                                     _________________


        UNITED STATES, PETITIONER v. EVELYN
                 SINENENG-SMITH
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE NINTH CIRCUIT
                                    [May 7, 2020]

   JUSTICE GINSBURG delivered the opinion of the Court.
   This case concerns 8 U.S. C. §1324, which makes it a
federal felony to “encourag[e] or induc[e] an alien to come
to, enter, or reside in the United States, knowing or in
reckless disregard of the fact that such coming to,
entry, or residence is or will be in violation of law.”
§1324(a)(1)(A)(iv). The crime carries an enhanced penalty
if “done for the purpose of commercial advantage or private
financial gain.” §1324(a)(1)(B)(i).1
   Respondent Evelyn Sineneng-Smith operated an immi-
gration consulting firm in San Jose, California. She was
indicted for multiple violations of §1324(a)(1)(A)(iv) and
(B)(i). Her clients, most of them from the Philippines,
worked without authorization in the home health care
industry in the United States. Between 2001 and 2008,
Sineneng-Smith assisted her clients in applying for a “labor
certification” that once allowed certain aliens to adjust their

——————
  1 For violations of 8 U.S. C. §1324(a)(1)(A)(iv), the prison term is “not

more than 5 years,” §1324(a)(1)(B)(ii); if “the offense was done for . . .
private financial gain,” the prison term is “not more than 10 years,”
§1324(a)(1)(B)(i).
2              UNITED STATES v. SINENENG-SMITH

                          Opinion of the Court

status to that of lawful permanent resident permitted to
live and work in the United States. §1255(i)(1)(B)(ii).
   There was a hindrance to the efficacy of Sineneng-
Smith’s advice and assistance. To qualify for the labor-
certification dispensation she promoted to her clients, an
alien had to be in the United States on December 21, 2000,
and apply for certification before April 30, 2001.
§1255(i)(1)(C). Sineneng-Smith knew her clients did not
meet the application-filing deadline; hence, their applica-
tions could not put them on a path to lawful residence.2
Nevertheless, she charged each client $5,900 to file an ap-
plication with the Department of Labor and another $900
to file with the U. S. Citizenship and Immigration Services.
For her services in this regard, she collected more than $3.3
million from her unwitting clients.
   In the District Court, Sineneng-Smith urged unsuccess-
fully, inter alia, that the above-cited provisions, properly
construed, did not cover her conduct, and if they did, they
violated the Petition and Free Speech Clauses of the First
Amendment as applied. See Motion to Dismiss in No. 10–
cr–414 (ND Cal.), pp. 7–13, 20–25; Motion for Judgt. of Ac-
quittal in No. 10–cr–414 (ND Cal.), pp. 14–19, 20–25. She
was convicted on two counts under §1324(a)(1)(A)(iv) and
(B)(i), and on other counts (filing false tax returns and mail
fraud) she does not now contest. Throughout the District
Court proceedings and on appeal, she was represented by
competent counsel.
   On appeal from the §1324 convictions to the Ninth
Circuit, both on brief and at oral argument, Sineneng-

——————
  2 Sineneng-Smith argued that labor-certification applications were

often approved despite expiration of the statutory dispensation, and that
an approved application, when submitted as part of a petition for adjust-
ment of status, would place her clients in line should Congress reactivate
the dispensation. See Motion for Judgt. of Acquittal in No. 10–cr–414
(ND Cal.), p. 16.
                  Cite as: 590 U. S. ____ (2020)             3

                      Opinion of the Court

Smith essentially repeated the arguments she earlier pre-
sented to the District Court. See Brief for Appellant in
No. 15–10614 (CA9), pp. 11–28. The case was then moved
by the appeals panel onto a different track. Instead of ad-
judicating the case presented by the parties, the appeals
court named three amici and invited them to brief and ar-
gue issues framed by the panel, including a question
Sineneng-Smith herself never raised earlier: “[W]hether
the statute of conviction is overbroad . . . under the First
Amendment.” App. 122–124. In the ensuing do over of the
appeal, counsel for the parties were assigned a secondary
role. The Ninth Circuit ultimately concluded, in accord
with the invited amici’s arguments, that §1324(a)(1)(A)(iv)
is unconstitutionally overbroad. 910 F.3d 461, 485 (2018).
The Government petitioned for our review because the
judgment of the Court of Appeals invalidated a federal stat-
ute. Pet. for Cert. 24. We granted the petition. 588 U. S.
___ (2019).
   As developed more completely hereinafter, we now hold
that the appeals panel departed so drastically from the
principle of party presentation as to constitute an abuse of
discretion. We therefore vacate the Ninth Circuit’s judg-
ment and remand the case for an adjudication of the appeal
attuned to the case shaped by the parties rather than the
case designed by the appeals panel.
                                 I
    In our adversarial system of adjudication, we follow the
principle of party presentation. As this Court stated in
Greenlaw v. United States, 554 U.S. 237 (2008), “in both
civil and criminal cases, in the first instance and on appeal
. . . , we rely on the parties to frame the issues for decision
and assign to courts the role of neutral arbiter of matters
the parties present.” Id., at 243. In criminal cases, depar-
tures from the party presentation principle have usually oc-
curred “to protect a pro se litigant’s rights.” Id., at 244;
4              UNITED STATES v. SINENENG-SMITH

                          Opinion of the Court

see, e.g., Castro v. United States, 540 U.S. 375, 381–383
(2003) (affirming courts’ authority to recast pro se litigants’
motions to “avoid an unnecessary dismissal” or “inappropri-
ately stringent application of formal labeling requirements,
or to create a better correspondence between the substance
of a pro se motion’s claim and its underlying legal basis” (ci-
tation omitted)). But as a general rule, our system “is de-
signed around the premise that [parties represented by
competent counsel] know what is best for them, and are re-
sponsible for advancing the facts and argument entitling
them to relief.” Id., at 386 (Scalia, J., concurring in part
and concurring in judgment).3
   In short: “[C]ourts are essentially passive instruments of
government.” United States v. Samuels, 808 F.2d 1298,
1301 (CA8 1987) (Arnold, J., concurring in denial of reh’g
en banc)). They “do not, or should not, sally forth each day
looking for wrongs to right. [They] wait for cases to come to
[them], and when [cases arise, courts] normally decide only
questions presented by the parties.” Ibid.
   The party presentation principle is supple, not ironclad.
There are no doubt circumstances in which a modest initi-
ating role for a court is appropriate. See, e.g., Day v.
McDonough, 547 U.S. 198, 202 (2006) (federal court had
“authority, on its own initiative,” to correct a party’s “evi-
dent miscalculation of the elapsed time under a statute [of
limitations]” absent “intelligent waiver”).4 But this case
scarcely fits that bill. To explain why that is so, we turn
——————
  3 See Kaplan, Civil Procedure—Reflections on the Comparison of Sys-

tems, 9 Buffalo L. Rev. 409, 431–432 (1960) (U. S. system “exploits the
free-wheeling energies of counsel and places them in adversary confron-
tation before a detached judge”; “German system puts its trust in a judge
of paternalistic bent acting in cooperation with counsel of somewhat
muted adversary zeal”).
  4 In an addendum to this opinion, we list cases in which this Court has

called for supplemental briefing or appointed amicus curiae in recent
years. None of them bear any resemblance to the redirection ordered by
the Ninth Circuit panel in this case.
                  Cite as: 590 U. S. ____ (2020)            5

                      Opinion of the Court

first to the proceedings in the District Court.
   In July 2010, a grand jury returned a multicount indict-
ment against Sineneng-Smith, including three counts of
violating §1324, three counts of mail fraud in violation of 18
U.S. C. §1341, and two counts of willfully subscribing to a
false tax return in violation of 26 U.S. C. §7206(1).
Sineneng-Smith pleaded guilty to the tax-fraud counts,
App. to Pet. for Cert. 78a–79a, and did not pursue on appeal
the two mail-fraud counts on which she was ultimately
convicted. We therefore concentrate this description on her
defenses against the §1324 charges.
   Before trial, Sineneng-Smith moved to dismiss the §1324
counts. Motion to Dismiss in No. 10–cr–414 (ND Cal.). She
asserted first that the conduct with which she was
charged—advising and assisting aliens about labor certifi-
cations—is not proscribed by §1324(a)(1)(A)(iv) and (B)(i).
Being hired to file lawful applications on behalf of aliens
already residing in the United States, she maintained, did
not “encourage” or “induce” them to remain in this country.
Id., at 7–13. Next, she urged, alternatively, that clause (iv)
is unconstitutionally vague and therefore did not provide
fair notice that her conduct was prohibited, id., at 13–18, or
should rank as a content-based restraint on her speech, id.,
at 22–24. She further asserted that she has a right safe-
guarded to her by the Petition and Free Speech Clauses of
the First Amendment to file applications on her clients’ be-
half. Id., at 20–25. Nowhere did she so much as hint that
the statute is infirm, not because her own conduct is pro-
tected, but because it trenches on the First Amendment
sheltered expression of others.
   The District Court denied the motion to dismiss,
holding that Sineneng-Smith could “encourag[e]” nonciti-
zens to remain in the country, within the meaning of
§1324(a)(1)(A)(iv), “[b]y suggesting to [them] that the appli-
cations she would make on their behalf, in exchange for
their payments, would allow them to eventually obtain
6              UNITED STATES v. SINENENG-SMITH

                          Opinion of the Court

legal permanent residency in the United States.” App. to
Pet. for Cert. 73a. The court also rejected Sineneng-Smith’s
constitutional arguments, reasoning that she was prose-
cuted, not for filing clients’ applications, but for falsely rep-
resenting to noncitizens that her efforts, for which she col-
lected sizable fees, would enable them to gain lawful status.
Id., at 75a.
   After a 12-day trial, the jury found Sineneng-Smith guilty
on the three §1324 counts charged in the indictment, along
with the three mail-fraud counts. App. 118–121. Sineneng-
Smith then moved for a judgment of acquittal. She re-
newed, “almost verbatim,” the arguments made in her mo-
tion to dismiss, App. to Pet. for Cert. 65a, and the District
Court rejected those arguments “[f ]or the same reasons as
the court expressed in its order denying Sineneng-Smith’s
motion to dismiss,” ibid. She simultaneously urged that the
evidence did not support the verdicts. Motion for Judgt. of
Acquittal in No. 10–cr–414 (ND Cal.), at 1–14. The District
Court found the evidence sufficient as to two of the three
§1324 counts and two of the three mail-fraud counts. App.
to Pet. for Cert. 67a.5
   Sineneng-Smith’s appeal to the Ninth Circuit from the
District Court’s §1324 convictions commenced unremarka-
bly. On brief and at oral argument, she reasserted the self-
regarding arguments twice rehearsed, initially in her mo-
tion to dismiss, and later in her motion for acquittal. Brief
for Appellant in No. 15–10614 (CA9), at 9–27, 35–41;
Recording of Oral Arg. (Apr. 18, 2017), at 37:00–39:40; see
supra, at 5. With the appeal poised for decision based upon
the parties’ presentations, the appeals panel intervened. It
ordered further briefing, App. 122–124, but not from the
——————
  5 The court sentenced Sineneng-Smith to 18 months on each of the re-

maining counts; three years of supervised release on the §1324 and mail-
fraud counts; and one year of supervised release on the filing of false tax
returns count, all to run concurrently. She was also ordered to pay
$43,550 in restitution, a $15,000 fine, and a $600 special assessment.
                 Cite as: 590 U. S. ____ (2020)            7

                     Opinion of the Court

parties. Instead, it named three organizations—“the Fed-
eral Defender Organizations of the Ninth Circuit (as a
group)[,] the Immigrant Defense Project[,] and the National
Immigration Project of the National Lawyers Guild”—and
invited them to file amicus briefs on three issues:
       “1. Whether the statute of conviction is overbroad or
    likely overbroad under the First Amendment, and if so,
    whether any permissible limiting construction would
    cure the First Amendment problem?
       “2. Whether the statute of conviction is void for
    vagueness or likely void for vagueness, either under the
    First Amendment or the Fifth Amendment, and if so,
    whether any permissible limiting construction would
    cure the constitutional vagueness problem?
       “3. Whether the statute of conviction contains an
    implicit mens rea element which the Court should
    enunciate. If so: (a) what should that mens rea element
    be; and (b) would such a mens rea element cure any se-
    rious constitutional problems the Court might deter-
    mine existed?” Ibid.
   Counsel for the parties were permitted, but “not re-
quired,” to file supplemental briefs “limited to responding
to any and all amicus/amici briefs.” Id., at 123 (emphasis
added). Invited amici and amici not specifically invited to
file were free to “brief such further issues as they, respec-
tively, believe the law, and the record calls for.” Ibid. The
panel gave invited amici 20 minutes for argument, and al-
located only 10 minutes to Sineneng-Smith’s counsel. Rear-
gument Order in No. 15–10614 (CA9), Doc. No. 92. Of the
three specified areas of inquiry, the panel reached only the
first, holding that §1324(a)(1)(A)(iv) was facially overbroad
under the First Amendment, 910 F.3d, at 483–485, and
was not susceptible to a permissible limiting construction,
id., at 472, 479.
   True, in the redone appeal, Sineneng-Smith’s counsel
8               UNITED STATES v. SINENENG-SMITH

                           Opinion of the Court

adopted without elaboration counsel for amici’s over-
breadth arguments. See Supplemental Brief for Appellant
in No. 15–10614 (CA9), p. 1. How could she do otherwise?
Understandably, she rode with an argument suggested by
the panel. In the panel’s adjudication, her own arguments,
differently directed, fell by the wayside, for they did not
mesh with the panel’s overbreadth theory of the case.
                              II
  No extraordinary circumstances justified the panel’s
takeover of the appeal. Sineneng-Smith herself had raised
a vagueness argument and First Amendment arguments
homing in on her own conduct, not that of others. Electing
not to address the party-presented controversy, the panel
projected that §1324(a)(1)(A)(iv) might cover a wide swath
of protected speech, including political advocacy, legal ad-
vice, even a grandmother’s plea to her alien grandchild to
remain in the United States. 910 F.3d, at 483–484.6 Nev-
ermind that Sineneng-Smith’s counsel had presented a con-
trary theory of the case in the District Court, and that this
Court has repeatedly warned that “invalidation for [First
Amendment] overbreadth is ‘strong medicine’ that is not to
be ‘casually employed.’ ” United States v. Williams, 553
U.S. 285, 293 (2008) (quoting Los Angeles Police Dept. v.
United Reporting Publishing Corp., 528 U.S. 32, 39 (1999)).
  As earlier observed, see supra, at 4, a court is not hide-
bound by the precise arguments of counsel, but the Ninth
Circuit’s radical transformation of this case goes well be-
yond the pale.


——————
   6 The Solicitor General maintained that the statute does not reach pro-

tected speech. Brief for United States 32. In the Government’s view,
§1324(a)(1)(A)(iv) should be construed to prohibit only speech facilitating
or soliciting illegal activity, thus falling within the exception to the First
Amendment for speech integral to criminal conduct. Id., at 22–26, 31
(citing United States v. Williams, 553 U.S. 285, 298 (2008)).
                 Cite as: 590 U. S. ____ (2020)            9

                     Opinion of the Court

                       *    *     *
  For the reasons stated, we vacate the Ninth Circuit’s
judgment and remand the case for reconsideration shorn of
the overbreadth inquiry interjected by the appellate panel
and bearing a fair resemblance to the case shaped by the
parties.
                                           It is so ordered.
10          UNITED STATES v. SINENENG-SMITH

                     Opinion
                Addendum     of the Court
                         to opinion of the Court

 Addendum of cases, 2015–2020, in which this Court
   called for supplemental briefing or appointed
                   amicus curiae

   This Court has sought supplemental briefing: to deter-
mine whether a case presented a controversy suitable for
the Court’s review, Trump v. Mazars USA, LLP, post, p. ___
(ordering briefing on application of political question doc-
trine and related justiciability principles); Frank v. Gaos,
586 U. S. ___ (2018) (ordering briefing on Article III stand-
ing); Wittman v. Personhuballah, 576 U.S. 1093 (2015)
(same); Docket Entry in Gloucester County School Bd. v.
G. G., O. T. 2016, No. 16–273 (Feb. 23, 2017) (ordering
briefing on intervening Department of Education and De-
partment of Justice guidance document); Kingdomware
Technologies, Inc. v. United States, 577 U.S. 970 (2015) (or-
dering briefing on mootness); to determine whether the case
could be resolved on a basis narrower than the question pre-
sented, Zubik v. Burwell, 578 U. S. ___ (2016) (ordering
briefing on whether the plaintiffs could obtain relief with-
out entirely invalidating challenged federal regulations);
and to clarify an issue or argument the parties raised,
Google LLC v. Oracle America, Inc., post, p.___ (ordering
further briefing on the parties’ dispute over the standard of
review applicable to the question presented); Babb v.
Wilkie, 589 U. S. ___ (2020) (ordering briefing on an asser-
tion counsel made for the first time at oral argument about
alternative remedies available to the plaintiff ); Sharp v.
Murphy, reported sub nom. Carpenter v. Murphy, 586 U. S.
___ (2018) (ordering briefing on the implications of the par-
ties’ statutory interpretations).
   In rare instances, we have ordered briefing on a constitu-
tional issue implicated, but not directly presented, by the
question on which we granted certiorari. See Jennings v.
Rodriguez, 580 U. S. ___ (2016) (in a case about availability
of a bond hearing under a statute mandating detention of
                  Cite as: 590 U. S. ____ (2020)          11

                     Opinion
                Addendum     of the Court
                         to opinion of the Court

certain noncitizens, briefing ordered on whether the Con-
stitution requires such a hearing); Johnson v. United
States, 574 U.S. 1069 (2015) (in a case involving interpre-
tation of the Armed Career Criminal Act’s residual clause,
briefing ordered on whether that clause is unconstitution-
ally vague). But in both cases, the parties had raised the
relevant constitutional challenge in lower courts; the ques-
tion was not interjected into the case for the first time by
an appellate forum. In Jennings, moreover, the parties’
statutory arguments turned expressly on the constitutional
issue. Jennings v. Rodriguez, 583 U. S. ___ (2018). And in
Johnson, although this Court had interpreted the Act’s re-
sidual clause four times in the preceding nine years, there
still remained “pervasive disagreement” in the lower courts
about its application. Johnson v. United States, 576 U.S.
591, 601 (2015).
   We have appointed amicus curiae: to present argument
in support of the judgment below when a prevailing party
has declined to defend the lower court’s decision or an as-
pect of it, Seila Law LLC v. Consumer Financial Protection
Bureau, 589 U. S. ___ (2019); Holguin-Hernandez v. United
States, 588 U. S. ___ (2019); Culbertson v. Berryhill, 584
U. S. ___ (2018); Lucia v. SEC, 583 U. S. ___ (2018); Beckles
v. United States, 579 U. S. ___ (2016); Welch v. United
States, 577 U.S. 1098 (2016); McLane Co. v. EEOC, 580
U. S. ___ (2016); Green v. Brennan, 576 U.S. 1087 (2015);
Reyes Mata v. Lynch, reported sub nom. Reyes Mata v.
Holder, 574 U.S. 1118 (2015); and to address the Court’s
jurisdiction to decide the question presented, Montgomery
v. Louisiana, 575 U.S. 933 (2015).
                 Cite as: 590 U. S. ____ (2020)           1

                    THOMAS, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 19–67
                         _________________


      UNITED STATES, PETITIONER v. EVELYN
               SINENENG-SMITH
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE NINTH CIRCUIT
                         [May 7, 2020]

   JUSTICE THOMAS, concurring.
   I agree with the Court that the Ninth Circuit abused its
discretion in reaching out to decide whether 8 U.S. C.
§1324(a)(1)(A)(iv) is unconstitutionally overbroad. In my
view, however, the Court of Appeals’ decision violates far
more than the party presentation rule. The merits of that
decision also highlight the troubling nature of this Court’s
overbreadth doctrine. That doctrine provides that “a law
may be invalidated as overbroad if ‘a substantial number of
its applications are unconstitutional, judged in relation to
the statute’s plainly legitimate sweep.’ ” United States v.
Stevens, 559 U.S. 460, 473 (2010) (quoting Washington
State Grange v. Washington State Republican Party, 552
U.S. 442, 449, n. 6 (2008)). Although I have previously
joined the Court in applying this doctrine, I have since de-
veloped doubts about its origins and application. It appears
that the overbreadth doctrine lacks any basis in the Consti-
tution’s text, violates the usual standard for facial chal-
lenges, and contravenes traditional standing principles. I
would therefore consider revisiting this doctrine in an ap-
propriate case.
                              I
  This Court’s overbreadth jurisprudence is untethered
from the text and history of the First Amendment. It first
2            UNITED STATES v. SINENENG-SMITH

                     THOMAS, J., concurring

emerged in the mid-20th century. In Thornhill v. Alabama,
310 U.S. 88 (1940), the Court determined that an antipick-
eting statute was “invalid on its face” due to its “sweeping
proscription of freedom of discussion,” id., at 101–105. The
Court rejected the State’s argument that the statute was
constitutional because it was “limited or restricted in its ap-
plication” to proscribable “violence and breaches of the
peace [that] are the concomitants of picketing.” Id., at 105.
Without considering whether the defendant’s actual con-
duct was entitled to First Amendment protection, the Court
concluded that the law was unconstitutional because it
“d[id] not aim specifically at evils within the allowable area
of state control but, on the contrary, swe[pt] within its am-
bit other activities that in ordinary circumstances consti-
tute an exercise of freedom of speech or of the press.” Id.,
at 97.
   Since then, the Court has invoked this rationale to fa-
cially invalidate a wide range of laws, from statutes enacted
by Congress, see, e.g., Ashcroft v. Free Speech Coalition, 535
U.S. 234 (2002), to measures passed by city officials, see,
e.g., Board of Airport Comm’rs of Los Angeles v. Jews for
Jesus, Inc., 482 U.S. 569 (1987). These laws covered a va-
riety of subjects, from nudity in drive-in movies, Erznoznik
v. Jacksonville, 422 U.S. 205 (1975), to charitable solicita-
tions, Schaumburg v. Citizens for Better Environment, 444
U.S. 620 (1980), to depictions of animal cruelty, Stevens,
supra, at 460. And all these laws were considered uncon-
stitutional not because they necessarily violated an individ-
ual’s First Amendment rights but “because of a judicial pre-
diction or assumption that the statute’s very existence may
cause [some citizens] to refrain from constitutionally pro-
tected [activity].” Broadrick v. Oklahoma, 413 U.S. 601,
612 (1973) (emphasis added); see also Erznoznik, supra, at
216.
   Notably, this Court has not attempted to ground its void-
for-overbreadth rule in the text or history of the First
                     Cite as: 590 U. S. ____ (2020)                     3

                         THOMAS, J., concurring

Amendment. It did not do so in Thornhill, and it has not
done so since. Rather, the Court has justified this doctrine
solely by reference to policy considerations and value judg-
ments. See New York v. Ferber, 458 U.S. 747, 768–769
(1982). It has stated that facially invalidating overbroad
statutes is sometimes necessary because “[First Amend-
ment] freedoms are delicate and vulnerable, as well as su-
premely precious in our society,” and thus “need breathing
space to survive.”* NAACP v. Button, 371 U.S. 415, 433
(1963). And, in the context of the freedom of speech, the
Court has justified the overbreadth doctrine’s departure
from traditional principles of adjudication by noting free
speech’s “transcendent value to all society, and not merely
to those exercising their rights.” Dombrowski v. Pfister, 380
U.S. 479, 486 (1965).
   In order to protect this “transcendent” right, ibid., the
Court will deem a statute unconstitutional when, in “the
judgment of this Court[,] the possible harm to society in per-
mitting some unprotected speech to go unpunished is out-
weighed by the possibility that protected speech of others
may be muted and perceived grievances left to fester be-
cause of the possible inhibitory effects of [the] statut[e].”
——————
   *The Court often discusses the doctrine as applying in the context of
“First Amendment rights” more generally. Broadrick v. Oklahoma, 413
U.S. 601, 611–613 (1973); see also NAACP v. Button, 371 U.S. 415, 433
(1963) (discussing “the First Amendment freedoms”). Such arguments
are typically raised in free speech cases, but the Court has occasionally
entertained overbreadth challenges invoking the freedom of the press,
see, e.g., Thornhill v. Alabama, 310 U.S. 88 (1940), and the freedom of
association, see, e.g., Keyishian v. Board of Regents of Univ. of State of
N. Y., 385 U.S. 589 (1967). Curiously, however, the Court has never ap-
plied this doctrine in the context of the First Amendment’s Religion
Clauses. In fact, the Court currently applies a far less protective stand-
ard to free exercise claims, upholding laws that substantially burden re-
ligious exercise so long as they are neutral and generally applicable. See
Employment Div., Dept. of Human Resources of Ore. v. Smith, 494 U.S.
872 (1990). The Court has never acknowledged, much less explained,
this discrepancy.
4           UNITED STATES v. SINENENG-SMITH

                    THOMAS, J., concurring

Broadrick, supra, at 612. In other words, the doctrine is
driven by a judicial determination of what serves the public
good. But there is “no evidence [from the founding] in-
dicat[ing] that the First Amendment empowered judges to
determine whether particular restrictions of speech pro-
moted the general welfare.” Campbell, Natural Rights and
the First Amendment, 127 Yale L. J. 246, 259 (2017). This
makes sense given that the Founders viewed value judg-
ments and policy considerations to be the work of legisla-
tures, not unelected judges. See Obergefell v. Hodges, 576
U.S. 644, 709 (2015) (ROBERTS, C. J., dissenting). Never-
theless, such judgments appear to be the very foundation
upon which this Court’s modern overbreadth doctrine was
built.
   Perhaps unsurprisingly, the overbreadth doctrine shares
a close relationship with this Court’s questionable vague-
ness doctrine. See Johnson v. United States, 576 U.S. 591,
611–623 (2015) (THOMAS, J., concurring in judgment). In
fact, it appears that the Court’s void-for-overbreadth rule
developed as a result of the vagueness doctrine’s applica-
tion in the First Amendment context. For example, this
Court’s decision in Thornhill, which is recognized as “the
fountainhead of the overbreadth doctrine,” Monaghan,
Overbreadth, 1981 S. Ct. Rev. 1, 11, cited a vagueness prec-
edent in support of its overbreadth analysis. 310 U.S., at
96 (citing Stromberg v. California, 283 U.S. 359, 367
(1931)). And the decision expressed concerns regarding the
antipicketing statute’s “vague” terms with “no ascertaina-
ble meaning” and their resulting potential for “discrimina-
tory enforcement.” Thornhill, supra, at 97–98, 100–101; cf.
Chicago v. Morales, 527 U.S. 41, 56 (1999) (opinion of Ste-
vens, J.). As the overbreadth doctrine has developed, it has
“almost wholly merged” with the vagueness doctrine as ap-
plied to “statutes covering [F]irst [A]mendment activities.”
Sargentich, Note, The First Amendment Overbreadth Doc-
trine, 83 Harv. L. Rev. 844, 873 (1970). Given the dubious
                  Cite as: 590 U. S. ____ (2020)            5

                     THOMAS, J., concurring

origins of the vagueness doctrine, I find this shared history
“unsettling.” Johnson, supra, at 621 (opinion of THOMAS,
J.).
                              II
   In addition to its questionable origins, the overbreadth
doctrine violates the usual standard for facial challenges.
Typically, this Court will deem a statute unconstitutional
on its face only if “no set of circumstances exists under
which the Act would be valid.” United States v. Salerno,
481 U.S. 739, 745 (1987). But the overbreadth doctrine em-
powers courts to hold statutes facially unconstitutional
even when they can be validly applied in numerous circum-
stances, including the very case before the court.
   By lowering the bar for facial challenges in the First
Amendment context, the overbreadth doctrine exacerbates
the many pitfalls of what is already a “disfavored” method
of adjudication. Washington State Grange, 552 U.S., at
450. “[U]nder our constitutional system[,] courts are not
roving commissions assigned to pass judgment on the va-
lidity of the Nation’s laws.” Broadrick, 413 U.S., at 610–
611. But when a court entertains—or in this case, seeks
out—an overbreadth challenge, it casts aside the “judicial
restraint” necessary to avoid “ ‘premature’ ” and “ ‘unneces-
sary pronouncement[s] on constitutional issues.’ ” Wash-
ington State Grange, supra, at 450 (quoting United States
v. Raines, 362 U.S. 17, 22 (1960)). This principle of re-
straint has long served as a fundamental limit on the scope
of judicial power. See Liverpool, New York & Philadelphia
S. S. Co. v. Commissioners of Emigration, 113 U.S. 33, 39
(1885). “[T]here is good evidence that courts [in the early
Republic] understood judicial review to consist [simply] ‘of
a refusal to give a statute effect as operative law in resolv-
ing a case’ ” once that statute was determined to be uncon-
stitutional. Johnson, supra, at 615 (opinion of THOMAS, J.)
(quoting Walsh, Partial Unconstitutionality, 85 N. Y. U. L.
6           UNITED STATES v. SINENENG-SMITH

                     THOMAS, J., concurring

Rev. 738, 756 (2010)). Thus, our “modern practice of
strik[ing] down” legislation as facially unconstitutional
bears little resemblance to the practices of 18th and 19th
century courts. Johnson, supra, at 615 (opinion of THOMAS,
J.) (internal quotation marks omitted); see also Mitchell,
The Writ-of-Erasure Fallacy, 104 Va. L. Rev. 933, 936
(2018) (“[F]ederal courts have no authority to erase a duly
enacted law from the statute books”).
    Moreover, by relaxing the standard for facial challenges,
the overbreadth doctrine encourages “speculat[ion]” about
“ ‘imaginary’ cases,” Washington State Grange, supra, at
450 (quoting Raines, supra, at 22), and “summon[s] forth an
endless stream of fanciful hypotheticals,” United States v.
Williams, 553 U.S. 285, 301 (2008). And, when a court in-
validates a statute based on its theoretical, illicit applica-
tions at the expense of its real-world, lawful applications,
the court “threaten[s] to short circuit the democratic pro-
cess by preventing laws embodying the will of the people
from being implemented in a manner consistent with the
Constitution.” Washington State Grange, supra, at 451.
    Collaterally, this Court has a tendency to lower the bar
for facial challenges when preferred rights are at stake.
See, e.g., Planned Parenthood of Southeastern Pa. v. Casey,
505 U.S. 833 (1992). This ad hoc approach to constitu-
tional adjudication impermissibly expands the judicial
power and “reduc[es] constitutional law to policy-driven
value judgments.” Whole Woman’s Health v. Hellerstedt,
579 U. S. ___, ___ (2016) (THOMAS, J., dissenting) (slip op.,
at 16). We ought to “abid[e] by one set of rules to adjudicate
constitutional rights,” ibid., particularly when it comes to
the disfavored practice of facial challenges.
                           III
  Finally, by allowing individuals to challenge a statute
based on a third party’s constitutional rights, the over-
                  Cite as: 590 U. S. ____ (2020)              7

                     THOMAS, J., concurring

breadth doctrine is at odds with traditional standing prin-
ciples. This Court has long adhered to the rule that “a liti-
gant must assert his or her own legal rights and interests,
and cannot rest a claim to relief on the legal rights or inter-
ests of third parties.” Powers v. Ohio, 499 U.S. 400, 410
(1991); see also Clark v. Kansas City, 176 U.S. 114, 118
(1900); Owings v. Norwood’s Lessee, 5 Cranch 344, 348
(1809) (Marshall, C. J.). The Court has created a “limited”
exception to this rule, allowing third-party standing in cer-
tain cases in which the litigant has “a close relation to the
third-party” and there is a substantial “hindrance to the
third party’s ability to protect his or her own interests.”
Powers, supra, at 410–411. Litigants raising overbreadth
challenges rarely satisfy either requirement, but the Court
nevertheless allows third-party standing to “avoi[d] making
vindication of freedom of expression await the outcome of
protracted litigation.” Dombrowski, 380 U.S., at 487. As I
have previously explained, this Court “has no business cre-
ating ad hoc exceptions so that others can assert rights that
seem especially important to vindicate.” Whole Women’s
Health, supra, at ___ (THOMAS, J., dissenting) (slip op., at
16).
   The overbreadth doctrine’s disregard for the general rule
against third-party standing is especially problematic in
light of the rule’s apparent roots in Article III’s case-or-con-
troversy requirement. Although the modern Court has
characterized the rule as a prudential rather than jurisdic-
tional matter, see Craig v. Boren, 429 U.S. 190, 193 (1976),
it has never provided a substantive justification for that as-
sertion. And the Court has admitted that this rule against
third-party standing is “not always clearly distinguished
from the constitutional limitation[s]” on standing, Barrows
v. Jackson, 346 U.S. 249, 255 (1953); is “closely related to
Art[icle] III concerns,” Warth v. Seldin, 422 U.S. 490, 500
(1975); and even is “grounded in Art[icle] III limits on the
8            UNITED STATES v. SINENENG-SMITH

                     THOMAS, J., concurring

jurisdiction of federal courts to actual cases and controver-
sies,” Ferber, 458 U.S., at 767, n. 20.
    These statements find support in a historical under-
standing of Article III. To understand the scope of the Con-
stitution’s case-or-controversy requirement, “we must ‘refer
directly to the traditional, fundamental limitations upon
the powers of common-law courts.’ ” Spokeo, Inc. v. Robins,
578 U. S. ___, ___ (2016) (THOMAS, J., concurring) (slip op.,
at 2) (quoting Honig v. Doe, 484 U.S. 305, 340 (1988)
(Scalia, J., dissenting)). “Common-law courts imposed dif-
ferent limitations on a plaintiff ’s right to bring suit depend-
ing on the type of right the plaintiff sought to vindicate.”
Spokeo, 578 U. S., at ___ (THOMAS, J., concurring) (slip op.,
at 2). “In a suit for the violation of a private right, courts
historically presumed that the plaintiff suffered a de facto
injury [if] his personal, legal rights [were] invaded.” Ibid.
Personal constitutional rights, such as those protected un-
der the First Amendment, are “private rights” in that they
“ ‘belon[g] to individuals, considered as individuals.’ ” Ibid.
(quoting 3 W. Blackstone, Commentaries on the Laws of
England *2); see also Ferber, supra, at 767 (recognizing “the
personal nature of constitutional rights” as a “cardinal prin-
cipl[e] of our constitutional order”); Hessick, Standing, In-
jury in Fact, and Private Rights, 93 Cornell L. Rev. 275, 287
(2008) (listing “First Amendment rights” as examples of pri-
vate rights provided by the Constitution). Thus, when a lit-
igant challenges a statute on the grounds that it has vio-
lated his First Amendment rights, he has alleged an injury
sufficient to establish standing for his claim, regardless of
the attendant damages or other real-world harms he may
or may not have suffered.
    Overbreadth doctrine turns this traditional common-law
rule on its head: It allows a litigant without a legal injury
to assert the First Amendment rights of hypothetical third
parties, so long as he has personally suffered a real-world
injury. See Broadrick, 413 U.S., at 612. In other words,
                  Cite as: 590 U. S. ____ (2020)             9

                     THOMAS, J., concurring

the litigant has no private right of his own that is genuinely
at stake. See Woolhandler & Nelson, Does History Defeat
Standing Doctrine? 102 Mich. L. Rev. 689, 722–723 (2004);
see also Hessick, 93 Cornell L. Rev., at 280–281. At com-
mon law, this sort of “factual harm without a legal injury
was damnum absque injuria and provided no basis for re-
lief.” Ibid. Courts adhered to the “obvious” and “ancient
maxim” that one’s real-world damages alone cannot “lay the
foundation of an action . . . if the act complained of does not
violate any of his legal rights.” Parker v. Griswold, 17
Conn. *288, *302–*303 (1846).
   Here, the overbreadth challenge embraced by respondent
on appeal relied entirely on the free speech rights of
others—immigration lawyers, activists, clergy, and even
grandmothers. This is not terribly surprising given that the
overbreadth arguments were developed by amici organiza-
tions that represent some of these third parties, not by re-
spondent herself. See ante, at 7–8. Although it appears
respondent lacked standing on appeal to assert the rights
of individuals not before the court, she did have standing to
seek relief for alleged violations of her own constitutional
rights, which she raised before the Ninth Circuit comman-
deered her appeal. On remand, the Court of Appeals will
be well within the bounds of its Article III jurisdiction in
considering these narrower arguments.
                          *    *    *
   The overbreadth doctrine appears to be the handiwork of
judges, based on the misguided “notion that some constitu-
tional rights demand preferential treatment.” Whole
Woman’s Health, 579 U. S., at ___ (THOMAS, J., dissenting)
(slip op., at 14). It seemingly lacks any basis in the text or
history of the First Amendment, relaxes the traditional
standard for facial challenges, and violates Article III prin-
ciples regarding judicial power and standing. In an appro-
priate case, we should consider revisiting this doctrine.